Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 18, 2006 (the
“Commencement Date”), between Langer, Inc., a Delaware corporation (the
“Company”), and Sara Cormack (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ the Employee and to be assured of the
Employee’s services on the terms and conditions hereinafter set forth; and

WHEREAS, the Employee is willing to accept such employment on such terms and
conditions.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:

1.    Term.

The term of this Agreement shall commence on the Commencement Date and shall
expire on the third anniversary of Commencement Date (the “Term”), subject to
earlier termination as provided herein.

2.    Duties.

(a)          During the Term of this Agreement, the Employee shall serve as the
Chief Financial Officer of the Company, or in such other executive capacity as
may be assigned to the Employee, and shall perform all duties commensurate with
the Employee’s position and as may be assigned to the Employee by the Chairman
of the Board of Directors or the Chief Executive Officer of the Company or such
other person(s) as may be designated by the Board of Directors of the Company
(the “Board”). The Employee shall devote the Employee’s full business time and
energies to the business and affairs of the Company and shall use the Employee’s
best efforts, skills and abilities to promote the interests of the Company, and
to diligently and competently perform the duties of the Employee’s position.

(b)  The Employee shall report to the Chairman of the Board or the Chief
Executive Officer or such other person(s) as may be designated by the Board and
shall at all times keep the Chairman of the Board and the Chief Executive
Officer (or such other officer as the Chairman of the Board, the Chief Executive
Officer or the Board may designate from time to time) promptly and fully
informed (in writing if so requested) of the Employee’s conduct and of the
business or affairs of the Company, and provide such explanations of the
Employee’s conduct as may be required.

1


--------------------------------------------------------------------------------




 

3.    Compensation, Bonus, Stock Options, Benefits, etc.

(a)          Salary.   During the Term of this Agreement, the Company shall pay
to the Employee, and the Employee shall accept from the Company, as compensation
for the performance of services under this Agreement and the Employee’s
observance and performance of all of the provisions hereof, an annual salary at
the rate of $225,000 (the “Base Compensation”).  The Base Compensation shall be
payable in accordance with the normal payroll practices of the Company and shall
be subject to withholding for applicable taxes and other amounts. The Employee’s
performance and the Base Compensation shall be subject to annual review by the
Company.

(b)         Bonus.  In addition to the Base Compensation described above, the
Employee shall, in the sole and absolute discretion of the Compensation
Committee of the Board, be entitled to performance bonuses which may be based
upon a variety of factors, including the Employee’s performance and the
achievement of Company goals, all as determined in the sole and absolute
discretion of the Board or Compensation Committee of the Board.  Any bonus paid
to the Employee shall be subject to withholding for applicable taxes and other
amounts. In addition, the Employee may be entitled to participate in such other
bonus plans, whether during the term of this Agreement as the Compensation
Committee of the Board may, in its sole and absolute discretion, determine.

(c)           Stock Options. The Company shall issue and grant to Employee,
under the Company’s 2005 Stock Incentive Plan (the “Plan”), options to purchase
100,000 shares of the Company’s common stock (“Common Stock”) having an exercise
price equal to the closing price of the Common Stock on the date of grant, of
which (i) 33,333 shall vest on the second anniversary of the Commencement Date;
(ii) 33,333 shall vest on the third anniversary of the Commencement Date; and
(iii) 33,334 shall vest on the fourth anniversary of the Commencement Date. 
During the Term of this Agreement the Employee agrees not to sell, pledge,
hypothecate or otherwise transfer the Common Stock issuable upon the exercise of
each tranche of options identified above within a one year period after vesting
of such tranche without the consent of the Board of Directors. The terms and
provisions of such options shall be set forth in a stock option agreement in a
form satisfactory to the Company and consistent with the Company’s standard form
of stock option agreement under the Plan.   In addition, the Employee may be
entitled, during the term of this Agreement, to receive such additional options,
at such exercise prices and other terms as the Compensation Committee of the
Board may, in its sole and absolute discretion, determine.

(d)           Benefits.  During the Term of this Agreement, the Employee shall
be entitled to participate in or benefit from, in accordance with the
eligibility and other provisions thereof, the Company’s medical insurance and
other fringe benefit plans or policies as the Company may make available to, or
have in effect for, its senior executive officers from time to time.  The
Company and its affiliates retain the right to terminate or alter any such plans
or policies from time to time.  The Employee shall also be entitled to four
weeks’ paid vacation each year, sick leave and other similar benefits in
accordance with policies of the Company from time to time in effect for its
senior executive officers.

2


--------------------------------------------------------------------------------




 

(e)           Reimbursement of Business Expenses.  During the Term of this
Agreement, upon submission of proper invoices, receipts or other supporting
documentation reasonably satisfactory to the Company and in accordance with and
subject to the Company’s expense reimbursement policies, the Employee shall be
reimbursed by the Company for all reasonable business expenses actually and
necessarily incurred by the Employee on behalf of the Company in connection with
the performance of services under this Agreement.

4.    Representations of Employee.

(a)          The Employee represents and warrants that the Employee is not party
to, or bound by, any agreement or commitment, or subject to any restriction,
including but not limited to agreements related to previous employment
containing confidentiality or noncompetition covenants, which presently has or
may in the future have a possibility of adversely affecting the business of the
Company or the performance by the Employee of the Employee’s duties under this
Agreement.

(b)         During the Term and the Severance Period (as defined in Section
7(f)), if any, the Employee agrees that the Employee will not offer for sale,
sell, pledge, assign, hypothecate or otherwise create any interest in or dispose
of (or enter into any transaction or device that is designed to, or could
reasonably be expected to, result in any of the foregoing) any shares of Common
Stock owned by the Employee on the Commencement Date or any shares of Common
Stock owned or acquired by him after the Commencement Date upon the conversion
or exercise of options or any securities convertible into or exercisable or
exchangeable for Common Stock, without first notifying the Board in writing to
inquire as to whether there exist any facts or circumstances that would make it
inadvisable for the Company if the Employee engaged in such transaction.

(c)           The representations, warranties and covenants of this Section 4
shall survive termination of the Employee’s employment hereunder and the
expiration of the Term hereof.

5.             Confidentiality, Noncompetition, Nonsolicitation and
Non-Disparagement.

For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired.  In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.

(a)          Confidential Information.  (i)  The Employee acknowledges that as a
result of the Employee’s retention by the Company, the Employee has and will
continue to have knowledge of, and access to, proprietary and confidential
information of the Company, including, without limitation, research and
development plans and results, software, databases, technology, inventions,
trade secrets, technical information, know-how, plans, specifications, methods
of operations, product and service information, product and service
availability, pricing information (including pricing strategies), financial,
business and marketing information and

3


--------------------------------------------------------------------------------




plans, and the identity of customers, clients and suppliers (collectively, the
“Confidential Information”), and that the Confidential Information, even though
it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which is the exclusive property of the Company.  Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than the Employee.

(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.

(b)         Return of Confidential Information.  Upon the termination of this
Agreement or upon the request of the Company, the Employee shall promptly return
to the Company all Confidential Information in the Employee’s possession or
control, including but not limited to all drawings, manuals, computer printouts,
computer databases, disks, data, files, lists, memoranda, letters, notes,
notebooks, reports and other writings and copies thereof and all other materials
relating to the Company’s business, including without limitation any materials
incorporating Confidential Information.

(c)          Inventions, etc.  During the Term and for a period of one year
thereafter, the Employee will promptly disclose to the Company all designs,
processes, inventions, improvements, developments, discoveries, processes,
techniques, and other information related to the business of the Company
conceived, developed, acquired, or reduced to practice by the Employee alone or
with others during the Term of this Agreement, whether or not conceived during
regular working hours, through the use of Company time, material or facilities
or otherwise (“Inventions”).

The Employee agrees that all copyrights created in conjunction with the
Employee’s service to the Company and other Inventions, are “works made for
hire” (as that term is defined under the Copyright Act of 1976, as amended). 
All such copyrights, trademarks, and other Inventions shall be the sole and
exclusive property of the Company, and the Company shall be the sole owner of
all patents, copyrights, trademarks, trade secrets, and other rights and
protection in connection therewith.  To the extent any such copyright and other
Inventions may not be works for hire, the Employee hereby assigns to the
Corporation any and all rights the Employee now has or may hereafter acquire in
such copyrights and any other Inventions.  Upon request the Employee shall
deliver to the Company all drawings, models and other data and records relating
to such copyrights, trademarks and Inventions. The Employee further agrees, as
to all such Inventions, to assist the Company in every proper way (but at the
Company’s expense) to obtain, register, and from time to time enforce patents,
copyrights, trademarks, trade secrets, and other rights and protection relating
to said Inventions in and all countries, and to that

4


--------------------------------------------------------------------------------




end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may desire,
together with  any assignments thereof to the Company or persons designated by
it.  Such obligation to assist the Company shall continue beyond the termination
of the Employee’s service to the Company, but the Company shall compensate the
Employee at a reasonable rate after termination of service for time actually
spent by the Employee at the Company’s request for such assistance.  In the
event the Company is unable, after reasonable effort, to secure the Employee’s
signature on any document or documents needed to apply for or prosecute any
patent, copyright, trademark, trade secret, or other right or protection
relating to an Invention, whether because of the Employee’s physical or mental
incapacity or for any other reason whatsoever, the Employee hereby irrevocably
designates and appoints the Company and the its duly authorized officers and
agents as the Employee’s agent coupled with an interest and attorney-in-fact, to
act for and in the Employee’s behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.

(d)           Non-competition.  The Employee will not utilize the Employee’s
special knowledge of the business operations of the Company or its customers,
suppliers and others to compete with the Company.  During the Term of this
Agreement and (i) for a period of (A) one year after the termination of this
Agreement pursuant to Sections 7(a), 7(b) or 7(e) hereof, as applicable; or
(B) in the event of termination pursuant to Section 7(c), the duration of the
Severance Period (as defined in Section 7(f)); or (ii) in the event the
Agreement is not renewed, the Severance Period, if any; the Employee shall not
engage, directly or indirectly, or have an interest, directly or indirectly,
anywhere in the United States of America or any other geographic area where the
Company does business or in which its products or services are marketed, alone
or in association with others, as principal, officer, agent, Employee, director,
partner or stock­holder (except with respect to the Employee’s employment by the
Company), or through the invest­ment of capital, lending of money or property,
rendering of services or otherwise, in any business competitive with or
substantially similar to that engaged in by the Company during the Term of this
Agreement (it being understood hereby, that the ownership by the Employee of
five percent (5%) or less of the stock of any company listed on a national
securities exchange shall not be deemed a violation of this Section 5).

(e)           Non-solicitation.  During the Term of this Agreement and (i) for a
period of (A) one year after the termination of this Agreement pursuant to
Sections 7(a), 7(b) or 7(e) hereof, as applicable; or (B) in the event of
termination pursuant to Section 7(c), the duration of the Severance Period (as
defined in Section 7(f)); or (ii) in the event the Agreement is not renewed, the
Severance Period, if any; the Employee shall not, and shall not permit any of
the Employee’s employees, agents or others under the Employee’s control to,
directly or indirectly, on behalf of the Employee or any other person, (i) call
upon, accept competitive business from, or solicit the competitive business of
any individual or entity who is, or who had been at any time during the
preceding two years, a customer of the Company or any successor to the business
of the

5


--------------------------------------------------------------------------------




 Company, or otherwise divert or attempt to divert any business from the Company
or any such successor, or (ii) directly or indirectly recruit or otherwise
solicit or induce any person who is an Employee of, or otherwise engaged by, the
Company or any successor to the business of the Company to terminate such
person’s employment or other relationship with the Company or such successor, or
hire or enter into any business with any person who is employed by, or who has
left the employ of, the Company or any such successor during the preceding two
years.  The Employee shall not at any time, directly or indirectly, use or
purport to authorize any person to use any name, mark, logo, trade dress or
other identifying words or images which are the same as or similar to those used
at any time by the Company in connection with any product or service, whether or
not such use would be in a business competitive with that of the Company.  Any
breach or violation by the Employee of the provisions of this Section 5 shall
toll the running of any time periods set forth in this Section 5 for the
duration of any such breach or violation.

(f)            Non-Disparagement.           The Employee shall not at any time,
directly or indirectly, take any action (whether orally or in writing or
otherwise) which has or may be expected to have the effect of disparaging the
Company or any of its subsidiaries or affiliates or their directors, officers or
executives or their respective reputations, in­cluding, but not limited to,
their business models, practices, relationships, internal work­ings, financial
condition or operations, in any manner whatsoever at any time.

6.    Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable.  The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood.  The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5.  Accordingly,
the Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions, and shall be entitled to receive
reimbursement from the Employee for all reasonable attorneys’ fees and expenses
incurred by the Company in enforcing these provisions.  In connection with
seeking any such equitable remedy, including, but not limited to, an injunction
or specific performance, the Company shall not be required to post a bond as a
condition to obtaining such remedy.  If any provisions of Sections 5 or 6
relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, the
maximum time period, scope of activities or geographic area, as the case may be,
shall be reduced to the maximum which such court deems enforceable. If any
provisions of Sections 5 or 6 other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties.  For purposes of this Section 6, all references to
the Company shall be deemed to include the Company’s affiliates and
subsidiaries, whether now existing or hereafter established or acquired.

6


--------------------------------------------------------------------------------




 

7.    Termination; Non-renewal.   This Agreement may be terminated prior to the
expiration of the Term set forth in Section 1 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 7.

(a)           Death or Permanent Disability.  If the Employee dies or becomes
permanently disabled, this Agreement shall terminate effective at the end of the
calendar month during which the Employee’s death occurs or when the Employee’s
disability is deemed to have become permanent.  If the Employee is unable to
perform the Employee’s normal duties for the Company because of illness or
incapacity (whether physical or mental) for 45 consecutive days during the Term
of this Agreement, or for 60 days (whether or not consecutive) out of any
calendar year during the Term of this Agreement, the Employee’s disability shall
be deemed to have become permanent.  If this Agreement is terminated on account
of the death or permanent dis­abi­lity of the Employee, then the Employee or its
estate shall be entitled to receive accrued Base Compensation through the date
of such termination and the Employee and the Employee’s estate shall have no
further entitlement to Base Compensation, bonus, or benefits, except in the case
of the Employee’s death, the proceeds of the Life Insurance, from the Company
following the effective date of such termination.

(b)           Cause.  This Agreement may be terminated at the Company’s option,
immediately upon written notice to the Employee, upon: (i) the Employee’s
commission of a misdemeanor or felony that, in the Board’s reasonable judgment,
adversely affects the Company’s or any of the Company’s affiliates’ reputation,
business or interests, or the ability of the Employee to perform the Employee’s
duties as an employee of the Company;  (ii) the Employee’s act of fraud or
dishonest act upon, or misappropriation of funds of, the Company or any of the
Company’s affiliates;  (c) the Employee’s gross negligence, willful or
intentional act or omission in the performance of the Employee’s duties under
this Agreement as determined by the Board;  (d) the Employee’s disregard of a
lawful direction of the Board or the executive officer to whom the Employee
reports;  (e) the Employee’s appropriation for himself of a Company cor­porate
opportunity without the express prior written consent of the Board;  (f) the
Employee’s material breach of any of the Employee’s obligations under this
Agreement (other than Section 5 of this Agreement) that continues unremedied for
14 days following the Employee’s receipt of written notice from the Board
thereof;  (g) the Employee’s breach of any of the Employee’s obligations of any
of the provisions of Section 5 of this Agreement; or (h) the Employee is
convicted of a felony. If this Agreement is terminated by the Company for cause,
then the Employee shall be entitled to receive accrued Base Compensation through
the date of such termination.

(c)           Without Cause.  This Agreement may be terminated, at any time by
the Company without cause immediately upon giving written notice to the Employee
of such termination.  In such event, the Company shall continue to pay to the
Employee the Base Compensation in accordance with the normal payroll practices
of the Company for a period of six months commencing with the effective date of
any termination pursuant to this Section 7(c), provided, however, Employee’s
right to receive any such payment shall be subject to the Employee complying
with the terms of this Agreement.  Additionally, the Company shall have the
right, at its election if made on or before the time of termination, to continue
to pay the Employee the Base Compensation for an additional period of up to six
months, and if the

7


--------------------------------------------------------------------------------




Company so elects, the Employee shall be bound by the provisions of Sections
5(d) and 5(e) of this Agreement for such additional period.    Notwithstanding
the foregoing, no amount shall be payable to the Employee pursuant to this
Paragraph 7(c) unless (i) such Employee’s termination of employment is a
separation from service (within the meaning of Section 409A of the Internal
Revenue Code and the regulations thereunder), and (ii) the amount payable to the
Employee pursuant to this Paragraph 7(c) shall not exceed two times the lesser
of (A) the sum of the Employee’s compensation (as defined in Treasury Regulation
Section 1.415-1(d)(2)) for services provided to the Company as an employee for
the calendar year preceding the calendar year in which the Employee has a
separation from service, or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for such year.

(d)           Non-renewal.  In the event the Company fails to renew or extend
the Term, the Company shall have the right, at its election, to continue to pay
the Employee the Base Compensation for an additional period of up to one year
after the expiration of the Term, and if the Company so elects, the Employee
shall be bound by the provisions of Sections 5(d) and 5(e) of this Agreement for
such additional period, provided, however, Employee’s right to receive any such
payment shall be subject to the Employee complying with the terms of this
Agreement.  Any such election shall be made in writing at least 90 days prior to
the expiration of the Term and shall specify the length of such additional
period.

(e)           By Employee.  The Employee may terminate the Agreement at anytime
upon providing the Company with two weeks prior written notice. If this
Agreement is terminated by the Employee pursuant to this Section 7(e), then the
Employee shall be entitled to receive the Employee’s accrued Base Compensation
and benefits through the effective date of such termination and the Employee
shall have no further entitlement to Base Compensation, bonus, or benefits from
the Company following the effective date of such termination.

(f)          Severance Payment.  The period of time during which the Company
continues to pay (or would continue to pay, but for any breach by the Employee
of this Agreement) the Employee following the termination or expiration of this
Agreement pursuant to Sections 7(c) or 7(d) shall be referred to as the
“Severance Period”, and the amounts due thereunder shall be referred to as the
“Severance Payment.”  The Severance Payment shall be payable in accordance with
the normal payroll practices of the Company and shall be subject to withholding
for applicable taxes and other amounts.  In lieu of cash, at the option of the
Company, the Severance Payment may be payable through the issuance of Common
Stock on the effective date of such termination or expiration, based upon the
closing price of the Common Stock on such date.

8.    Miscellaneous.

(a)          Survival.  The provisions of Sections 5, 6, 7, and 8 shall survive
the termination of this Agreement.

8


--------------------------------------------------------------------------------




 

(b)         Entire Agreement.  This Agreement sets forth the entire
understanding of the parties and, except as specifically set forth herein,
merges and supersedes any prior or contemporaneous agreements between the
parties pertaining to the subject matter hereof.

(c)          Modification.  This Agreement may not be modified or terminated
orally, and no modification, termination or attempted waiver of any of the
provisions hereof shall be binding unless in writing and signed by the party
against whom the same is sought to be enforced.

(d)         Waiver.  Failure of a party to enforce one or more of the provisions
of this Agreement or to require at any time performance of any of the
obligations hereof shall not be construed to be a waiver of such provisions by
such party nor to in any way affect the validity of this Agreement or such
party’s right thereafter to enforce any provision of this Agreement, nor to
preclude such party from taking any other action at any time which it would
legally be entitled to take.

(e)          Successors and Assigns.  Neither party shall have the right to
assign this Agreement, or any rights or obligations hereunder, without the
consent of the other party; pro­vided, however, that upon the sale of all or
substantially all of the assets, business and good­will of the Company to
another company, or upon the merger or consolidation of the Company with
an­other company, this Agreement shall inure to the benefit of, and be binding
upon, both Employee and the company purchasing such assets, business and
goodwill, or surviving such merger or con­soli­da­tion, as the case may be, in
the same manner and to the same extent as though such other com­pany were the
Company;  and provided, further, that the Company shall have the right to assign
this Agreement to any affiliate or subsidiary of the Company.  Subject to the
fore­going, this Agree­ment shall inure to the benefit of, and be binding upon,
the parties hereto and their legal representatives, heirs, successors and
assigns.

(f)          Communications.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been given at the time per­sonally delivered or when mailed in any United
States post office enclosed in a registered or cer­ti­fied postage prepaid
envelope and addressed to the addresses set forth below, or to such other
ad­dress as any party may specify by notice to the other party; provided,
however, that any notice of change of address shall be effective only upon
receipt.

 

If to the Company:
Langer, Inc
450 Commack Road
Deer Park, New York 11729
Facsimile: (631) 667-1203
Attention: Chief Executive Officer

 

With a copy to:
Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 245-3009
Attention: Robert L. Lawrence, Esq.

 

9


--------------------------------------------------------------------------------




 

If to the Employee, to:

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

Facsimile:

 

 

Attention:

 

(g)         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

(h)         Jurisdiction; Venue.  This Agreement shall be subject to the
exclusive jurisdiction of the courts of New York County, New York.  Any breach
of any provision of this Agreement shall be deemed to be a breach occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York, and the parties irrevocably and expressly
agree to submit to the exclusive jurisdiction of the courts of New York County,
New York for the purpose of resolving any disputes among them relating to this
Agreement or the transactions contemplated by this Agreement and waive any
objections on the grounds of forum non conveniens or otherwise.  The parties
hereto agree to service of process by certified or registered United States
mail, postage prepaid, addressed to the party in question.

(i)           Governing Law; Indemnification.  This Agreement is made and
executed and shall be governed by the laws of the State of New York, without
regard to the conflicts of law principles thereof.  Notwithstanding the
foregoing, the Employee shall have the right to any indemnification to the
extent provided for such Employee in the Company’s certificate of incorporation,
bylaws, and the provisions of Delaware law.

(j)           Counterparts.  This Agreement may be executed in any number of
counterparts, but all counterparts will together constitute but one agreement.

(k)          Code Section 409A.  The parties to this Agreement intend that the
Agreement be exempt from (or, if not so exempt, comply with) Section 409A of the
U.S. Internal Revenue Code (the “Code”), where applicable, and this Agreement
shall be interpreted in a manner consistent with that intention.  To the extent
required by Section 409A of the Code, no payment or other distribution required
to be made to the Employee hereunder (including any payment of cash, any
transfer of property and any provision of taxable benefits) as a result of the
Employee’s termination of employment with the Company shall be made earlier than
the date that is six (6) months and one day following the date on which the
Employee separates from service with the Company and its affiliates (within the
meaning of Section 409A of the Code).

This Agreement is for the sole and exclusive benefit of the parties hereto and
shall not be deemed for the benefit of any other person or entity.

[Signature Page Follows:]

In Witness Whereof, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.

 

Langer, Inc.

 

Employee

 

 

 

By:

 

 

 

 

W. Gray Hudkins, President and Chief Executive Officer:

 

Sara Cormack

 

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------